Fourth Court of Appeals
                                       San Antonio, Texas

                                              October 3, 2022

                                           No. 04-22-00553-CV

                                   IN RE Sterling DE LOS SANTOS

                                    Original Mandamus Proceeding1

                                                  ORDER

Sitting:          Rebeca C. Martinez, Chief Justice
                  Irene Rios, Justice
                  Lori I. Valenzuela, Justice

        On August 30, 2022, relator filed a petition for writ of mandamus complaining that the
trial court abused its discretion by granting real party in interest’s writ of habeas corpus. The
record reveals that further proceedings will take place on October 3, 2022 (the “October 3
hearing”), which may affect the merits of relator’s petition for writ of mandamus.

           Accordingly, we ABATE the case until the conclusion of the October 3 hearing.

        Relator is ORDERED to file in this court either an order from the October 3 hearing, a
transcript of the October 3 hearing, or the appropriate motion to dismiss this mandamus
proceeding no later than 15 days after the October 3 hearing.

           It is so ORDERED on October 3, 2022.

                                                                              PER CURIAM




           ATTESTED TO: _____________________________
                        Michael A. Cruz,
                        Clerk of Court




1
 This proceeding arises out of Cause No. 2022CI15379, styled In the Interest of K.L.N., A Child, pending in the
45th Judicial District Court, Bexar County, Texas, the Honorable Laura Salinas presiding.